



COUR DAPPEL DE LONTARIO

RÉFÉRENCE :
R. c. Provencher, 2015 ONCA 510

DATE: 20150708

DOSSIER: C57234

La juge en chef adjointe Hoy et
    les juges Blair et Benotto

ENTRE

Sa Majesté la Reine

Intimée

et

Claude Provencher

Appelant/Requérant

Nicholas St-Pierre, pour lappelant

Michael Kelly et Grace Choi, pour
    lintimée

Date de laudience : le 26
    juin 2015

En appel de la condamnation
    imposée par le juge Paul U. Rivard de la Cour supérieure de justice le 21
    janvier 2013.

INSCRIPTION

[1]

Lappelant, Claude Provencher, se présente comme
    étant « un porteur de don de guérison de Jésus Christ ». Il demandait
    que ses clients soient entièrement ou presque  nus pendant les sessions de
    guérison.

[2]

La plaignante, Trina Breault, souffrait de douleur
    aux articulations et de mal de dos. Son mal de dos était tellement grave
    quelle devait utiliser un fauteuil roulant de temps en temps et quelle était
    dépressive. Comme dernier espoir, elle est allée voir lappelant six fois. Elle
    a allégué quau-delà de la portée du traitement, lappelant lui a tapoté et
    brassé le sein sans son consentement.

[3]

À la suite dun procès devant juge, lappelant a
    été déclaré coupable de six chefs dagression sexuelle, de non-respect des conditions
    de probation soit de ne pas troubler lordre public et davoir une bonne
    conduite, et 22 chefs domissions de se conformer à lobligation de « ne
    pas être seul en présence dune cliente lors dune session spirituelle et
    daviser ses clients de cette condition ». Le tribunal lui a imposé une
    peine de 12 mois demprisonnement suivi de trois ans de probation. Il a purgé
    sa peine et interjette appel de la déclaration de culpabilité.

[4]

En appel, lappelant soulève quatre arguments.
    Il soutient que :

1.

Le juge a commis une erreur de droit en
    utilisant le fait que lappelant avait fait de fausses représentations pendant
    le voir-dire en déterminant sa crédibilité;

2.

La conduite du juge pourrait susciter une
    crainte de partialité chez un observateur raisonnable;

3.

Le juge a commis une erreur de droit en
    affirmant que lappelant a violé la condition de lengagement « de ne pas
    être seul en présence dune cliente lors dune session spirituelle et daviser
    vos clients de cette condition »; et

4.

Le juge a commis une erreur de droit ou a
    prononcé un verdict déraisonnable en déterminant que la preuve était suffisante
    pour condamner lappelant dagression sexuelle.

[5]

Nous aborderons ces arguments à tour de rôle.

(1)

Usage de la preuve inadmissible

[6]

Pendant son interrogatoire principal, lappelant
    a essayé de raconter ce que son ancien avocat avait dit lors dune comparution
    visant à modifier son obligation de « ne pas être seul en présence dune
    cliente lors dune session spirituelle ». Le juge lui a expliqué que ce
    que son avocat avait dit constituait du ouï-dire et quil devait demander à son
    ancien avocat de venir témoigner. Le juge lui avait expliqué au début du procès
    comment assigner un témoin et il le lui a expliqué de nouveau. Lappelant a
    répondu quil demanderait à son ancien avocat de venir témoigner.
[1]
Cest dans ce contexte que
    le juge a fait référence aux fausses représentations que lappelant avait faites
    lors du
voir-dire
. Le juge na pas fait référence à ces fausses
    représentations au cours de son évaluation de la crédibilité de lappelant dans
    son jugement. Nous ne sommes pas persuadés que le juge a utilisé les fausses
    représentations faites par lappelant lors du
voir-dire
de la façon
    alléguée.

(2)

Une crainte raisonnable de partialité

[7]

Le critère pour déterminer sil y a une crainte raisonnable
    de partialité est de savoir si une personne raisonnable et bien renseignée, qui
    est au courant de lensemble des circonstances pertinentes et qui étudie la
    question de façon réaliste et pratique, conclurait que la conduite du juge
    soulève une crainte raisonnable de partialité :
Commission scolaire
    francophone du Yukon, district scolaire #23
c.
Yukon (Procureure
    générale)
, 2015 CSC 25, 383 D.L.R. (4th) 579, au para. 37.

[8]

La présomption dimpartialité judiciaire est
    forte et nest pas facilement réfutable :
Yukon
au para 25.

[9]

Lappelant soutient que la conduite suivante du
    juge soulève une crainte raisonnable de partialité :

(i)

Au cours de son évaluation négative de la crédibilité
    de lappelant, le juge a écrit que, « [i]ncroyablement, il prétend avoir
    un don de guérison de Dieu. »

(ii)

Le juge a fait certains commentaires au
    cours du procès que lappelant soutient démontre la partialité.

(iii)

Le juge était interventionniste lors de la
    présentation de la preuve lors de linterrogatoire principal de lappelant.

(iv)

Le juge a accordé moins de temps que lappelant
    avait demandé pour préparer le contre-interrogatoire dun témoin.

[10]

Lappelant ne réfute pas la présomption
    dimpartialité judiciaire.

[11]

Lappelant admet quen évaluant sa crédibilité,
    le juge avait le droit de considérer quil était très peu probable (enfin pas
    croyable) que lappelant ait un don de guérison de Dieu. Cest ce que le juge a
    fait. En plus, ce nétait quun facteur dans son évaluation de la crédibilité de
    lappelant. La phrase en question ne soulève pas une crainte raisonnable de
    partialité.

[12]

Bien que quelques commentaires du juge du procès
    aient été un peu secs, ces commentaires, considérés dans le contexte total du
    procès, sont loin de mener à la conclusion que le procès était inéquitable.

[13]

Lappelant sest représenté lui-même lors du
    procès. Il avait du mal à se limiter à la preuve pertinente. Il a fallu que le
    juge soit plus interventionniste lorsque lappelant témoignait afin de bien gérer
    le procès et de sassurer quil comprenait le témoignage de lappelant.

[14]

Quoique le juge nait pas accordé à lappelant
    autant de temps quil le voulait pour préparer le contre-interrogatoire d'un
    témoin, le juge lui a quand même accordé une période de temps raisonnable. Il
    faut aussi se rappeler que le juge a rejeté la demande de la poursuite que la
    preuve des actes similaires antérieurs dont lappelant avait été déclaré
    coupable soit admise. De nombreux autres incidents font preuve que le juge a
    géré le procès dune façon équitable. Par exemple : le juge a accordé la
    requête de lappelant permettant à son amie de laider; le juge a permis à
    lappelant dapporter des notes pour son témoignage; et le juge a permis à
    lappelant le choix de plaider en dernier.

(3)

Violation de la condition de lengagement
    « de ne pas être seul en présence dune cliente lors dune session
    spirituelle »

[15]

En 2008, lappelant a été accusé dagression
    sexuelle à Sudbury. Lappelant a témoigné que suite à ces accusations, il a
    accepté la condition en question. Il admet que lorsquil a signé cet engagement
    de caution, il a compris quune session spirituelle était une session de
    guérison.

[16]

Le juge a fait référence à un dictionnaire 
le
    Petit Robert
 qui définit le mot spirituel comme « propre ou relatif
    à lâme en tant quémanation et reflet dun principe supérieur, divin ».
    Il a conclu que puisque lappelant « prétend que dans ses sessions de
    guérison, il se sert des dons de Dieu, les sessions sont spirituelles ».

[17]

La conclusion du juge est raisonnable et compatible
    avec les faits admis par le juge.

(4)

Preuve suffisante pour condamner lappelant
    dagression sexuelle

[18]

Le juge a conclu que lors de chacune des six
    séances avec Madame Breault, lappelant « lui toucha le sein sans son
    consentement et que ce[t] [at]touchement avait un contexte sexuel ». Ces
    conclusions sappuyaient sur la preuve que le juge a trouvé crédible et étaient
    raisonnables. Il na commis aucune erreur.

Disposition

[19]

Lappel est donc rejeté.

« Alexandra
    Hoy A.C.J.O. »

« R.A.
    Blair j.c.a. »

« M.L. Benotto
    j.c.a. »





[1]
Il ne la ensuite pas fait


